COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              RYAN BRANDON LITTLE
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1361-21-1                                           PER CURIAM
                                                                                    MAY 31, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                              David W. Lannetti, Judge

                               (Kristin Paulding; 7 Cities Law, on brief), for appellant.

                               (Jason S. Miyares, Attorney General; Rebecca M. Garcia, Assistant
                               Attorney General, on briefs), for appellee.


                     Appellant’s counsel has moved for leave to withdraw. The motion to withdraw is

              accompanied by a brief referring to the part of the record that might arguably support this appeal.

              A copy of that brief has been furnished to appellant with sufficient time for him to raise any

              matter that he chooses. On appeal, appellant argues that the trial court erred in denying his motion

              to reconsider his sentence without a hearing. He also appears to argue, pro se, that the trial court

              failed to consider the hardships he had experienced while incarcerated in federal prison during the

              COVID-19 pandemic. We have reviewed the parties’ pleadings, fully examined the proceedings,

              and determined the case to be wholly without merit as set forth below. Thus, the panel

              unanimously holds that oral argument is unnecessary. See Code § 17.1-403(ii)(a); Rule 5A:27(a).




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND

          “On appeal, we view the record in the light most favorable to the Commonwealth

because it was the prevailing party below.” Delp v. Commonwealth, 72 Va. App. 227, 230

(2020).

          In accordance with a plea agreement dated August 28, 2018, appellant entered a guilty

plea to possessing drugs with the intent to distribute. The plea agreement capped the maximum

active sentence to be imposed at the midpoint of the sentencing guidelines. The stipulation of

facts indicated that appellant sold cocaine to an undercover police officer who was posing as a

prostitute. At sentencing, defense counsel requested an active sentence of three years and three

months of imprisonment, which was the low end of the sentencing guidelines. The trial court

sentenced appellant to five years of imprisonment with all but three years and three months

suspended. In determining the sentence, the trial court indicated that it considered that appellant

might face federal imprisonment for a crime of human trafficking arising out of the same

incident. The trial court entered its sentencing order on January 3, 2019.

          On October 28, 2021, appellant filed a pro se motion for reconsideration of sentence.

Appellant maintained that he had been prosecuted and convicted in federal court “for the same

criminal conduct.” He asked the trial court to reconsider his sentence and order it to run

concurrently with his federal sentence. He also advised the trial court of hardships he had

experienced during the COVID-19 pandemic. By an email to the trial court, the Commonwealth

objected to any reconsideration of appellant’s sentence. The trial court denied appellant’s

motion by order entered on November 2, 2021. This appeal followed.

                                             DISCUSSION

          Under Rule 1:1(a), a trial court generally retains jurisdiction to modify, vacate, or

suspend final orders for only twenty-one days after the date of entry. Rule 1:1(a). “Expiration of

                                                  -2-
the twenty-one day time limitation divests the trial court of jurisdiction.” Stokes v.

Commonwealth, 61 Va. App. 388, 392 (2013) (quoting Ziats v. Commonwealth, 42 Va. App.

133, 138 (2003)). Clearly, more than twenty-one days passed after entry of appellant’s 2019

sentencing order when appellant filed his motion for reconsideration of sentence.

       Code § 19.2-303 provides an exception to Rule 1:1(a) under limited circumstances.

Under Code § 19.2-303,

               [i]f a person has been sentenced for a felony to the Department of
               Corrections (the Department), the court that heard the case, if it
               appears compatible with the public interest and there are
               circumstances in mitigation of the offense, may, at any time before
               the person is transferred to the Department, or within 60 days of
               such transfer, suspend or otherwise modify the unserved portion of
               such a sentence.

(Emphasis added).

       “In order for a trial court to modify a sentence pursuant to Code § 19.2-303, the

defendant must present the trial court with ‘circumstances in mitigation of the offense.’” Wilson

v. Commonwealth, 54 Va. App. 631, 641 (2009) (quoting Code § 19.2-303). The burden of

proving that “it appears compatible with the public interest and there are circumstances in

mitigation of the offense” is upon the defendant as the moving party. Harris v. Commonwealth,

57 Va. App. 205, 212 (2010) (quoting Code § 19.2-303). “In reviewing whether the trial judge

abused his exercise of discretion in sentencing a defendant, we do not substitute our judgment for

that of the trial judge.” Baldwin v. Commonwealth, 43 Va. App. 415, 426 (2004).

       Appellant’s motion for reconsideration did not present any circumstances in mitigation of

his crime of possessing drugs with the intent to distribute.1 Contrary to appellant’s suggestion


       1
         We assume for the sake of argument that appellant had not been transferred to the
Virginia Department of Corrections when he filed his motion for reconsideration of sentence.
We note, however, that under Code § 19.2-303 it is the defendant’s burden to prove that he has
not yet been transferred to the Department of Corrections. See D’Alessandro v. Commonwealth,
15 Va. App. 163, 168 (1992).
                                               -3-
otherwise, there was no indication that he was sentenced both in federal and state court for the

same offense, although the two offenses arose out of the same course of conduct. At the

sentencing hearing, the trial court indicated that, in fashioning appellant’s sentence, it considered

the likelihood that appellant would face a federal sentence as well. Appellant also provided the

trial court with no basis to conclude that the active sentence of three years and three months,

which appellant himself requested, should be modified in light of conditions relating to the

COVID-19 pandemic. Therefore, he failed to sustain his burden to demonstrate that he was

entitled to relief under Code § 19.2-303.

       Appellant argues that the trial court erred in denying the motion to reconsider his

sentence without a hearing. Code § 19.2-303 contains no requirement that a trial court hold a

hearing upon a motion for reconsideration or modification of sentence.2 Upon these facts and

circumstances, we find no abuse of discretion in the trial court’s decision to deny appellant’s

motion for reconsideration of sentence.

                                            CONCLUSION

       Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). This Court’s records shall reflect

that Ryan Brandon Little is now proceeding without the assistance of counsel in this matter and

is representing himself on any further proceedings or appeal.

                                                                                           Affirmed.




       2
        In his brief, without any legal authority in support, appellant avers that the trial court
“should not have considered the position of the Commonwealth” in denying the motion for
reconsideration. Appellant’s brief does not contain an assignment error asserting this claim.
“Only assignments of error listed in the brief will be noticed by this Court.” Rule 5A:20(c)(1).
Therefore, we do not consider this issue on appeal.
                                                -4-